Citation Nr: 1709185	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-31 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving spouse based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  The Veteran died in May 2006 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  The Appellant testified at a video-conference hearing before the undersigned Veterans Law Judge in February 2012; a transcript has been associated with the claims file.

In May 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The claims file has been returned to the Board. 


FINDING OF FACT

The Appellant, a surviving spouse of the Veteran, requires assistance in protecting herself from the hazards incident to her environment. 







CONCLUSION OF LAW

The criteria for entitlement to SMP for the Veteran's surviving spouse based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1502 (b), 1521 (West 2016); 38 C.F.R. §§ 3.351, 3.352(a) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the Appellant was granted entitlement to death pension in September 2010.  She continues to be in receipt of these benefits. 

Increased pension is payable to a surviving spouse by reason of need for aid and attendance, or if not in need of aid and attendance, by reason of being housebound. 38 U.S.C.A. §§ 1502 (b), 1521; 38 C.F.R. § 3.351 (a)(5).  

Aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351 (b).  To establish a need for regular aid and attendance, the surviving spouse must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502 (b); 38 C.F.R. §§ 3.351 (c).

Determinations as to a factual need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the inability to dress and undress, the inability to keep ordinarily clean and presentable, the inability to feed oneself through loss of coordination of the upper extremities or through extreme weakness, or the inability to attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352 (a).

Bedridden is defined as a condition that, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R.            § 3.352 (a).

The particular personal functions which a claimant is unable to perform should be considered in connection with his or her condition as a whole.  The evidence need only establish that the claimant is so helpless as to need regular aid and attendance, not constant need.  Determinations that a claimant is so helpless as to need regular aid and attendance will not be based solely upon an opinion that his or her condition requires them to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a).  The claimant must be unable to perform one of the enumerated personal functions, but her condition does not have to manifest in an inability to perform all the enumerated personal functions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Appellant testified at the February 2012 Board hearing that her daughter made her meals and did the cooking and grocery shopping, as she lived with her; and that her daughter managed her clothing and groomed her hair.  She reported that she could cook if she felt better, that such depended on her pain and depression, and that she often became depressed, stayed at home, watched television, and went to bed.  She testified that she was able to feed herself and shower and use the restroom, but noted that sometimes she did not do so on a daily basis due to her pain; and that she sometimes needed help getting dressed.  She asserted that she had trouble walking and getting into cars and thus did not go to church services as she used to.  She reported that she did not go outside of the house anymore and stayed in bed at home some days, with dizziness and pain.  

On examination in August 2007, the Appellant presented without a companion and had dyspnea with exertion, back pain, elevated blood pressure, and arthritis pain in her hands and wrists.  The examiner noted that the Appellant was able to do all care activities, had decreased strength in her hands and arms, had fair balance and propulsion her legs, had limited range of motion in the ankles, knees, back, and trunk, and had frequent dizziness.  She did a limited amount of driving, had some memory problems, and could walk without assistance for one block with the occasional use of a cane.  She could leave her home twice a week to take care of basic needs, such as grocery shopping and medical appointments.  The examiner concluded that the Appellant required the daily personal health care services of a skilled provider without which she would require hospital, nursing, or other institutional care.

On examination in October 2008, the Appellant presented without a companion and had right arm weakness, right knee pain, back pain, and was limping.  She was able to perform all functions, and had difficulty getting up from her chair and walking, with limitations moving and less control of her bladder.  She could walk unassisted one to one-and-one-half blocks, and was able to leave the house with her daughter who drives her.  She reported the use of a cane.  The examiner concluded that the Appellant required daily personal health care services of a skilled provider without which she would require hospital, nursing, or other institutional care.

In an April 2009 statement, one of the Appellant's private physicians reported that she had medical problems which affected her ability to care for her daily needs and requested that the Appellant be assigned a two-bedroom apartment to allow a relative or friend to live with her to help her. 

On VA examination in February 2010, the Appellant presented without a companion and had headaches, pain in the right leg and back, right hand weakness, asthma, and urinary urgency with some incontinence.  She limped, was unable to bend at the waist, lived with her daughter, did minimal work except for personal hygiene, and watched TV.  She rarely cooked, did not drive, used a cane some of the time, and was able to walk without assistance for six or eight blocks, and was unable to leave the house unless her daughter was with her.  The examiner reported that skilled services were not indicated.  

In June 2015, the Appellant reported that she was unable to travel to her scheduled VA examination due to her medical conditions and requested an examination at a location closer to her home.  

On VA examination in July 2015, the Appellant had spine disabilities and diabetes, and presented with recent weight loss, temporal wasting, and using a cane.  The Appellant was able to feed herself, but was not able to prepare her own meals.  She required assistance with transfers due to pain in bathing and attending to the wants of nature.  Locomotion and dressing was affected by her joint pain, stiffness, and weakness.  She required medication management due to memory problems.  She was not legally blind, was able to manage her finances, and did not require nursing home care.  She was able to leave her home to attend church and medical appointments, and leaving the house was impacted by urinary incontinence.  She could ambulate for one block.  

In a March 2016 statement, the Appellant's daughter reported she lived with the Appellant to take care of her.  She asserted that she cleaned the home, washed dishes, did laundry, made the bed, prepared daily meals, did the grocery shopping, cared for the lawn, administered prescription medication, and managed the Appellant's financial affairs.  

There is thus probative evidence, in both the competent and credible statements of the Appellant, her daughter, and the examiners, indicating that the Appellant needs the regular assistance of her daughter to administer medications, cook and prepare meals, and assist in transfers while bathing and attending to the wants of nature; in essence, assistance to protect her from the hazards incident to her environment.  38 C.F.R. § 3.352 (a); Turco, 9 Vet. App. 222, 224.  Entitlement to SMP based on need for regular aid and attendance is thus granted.  This is a greater benefit than SMP at the housebound rate and further inquiry as to the Appellant's assertions that she is housebound is not required.


ORDER

SMP for a surviving spouse based on the need for regular aid and attendance is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


